McMahon,
concurring: The correct result has been reached in this proceeding.
A gift has been defined as follows:
The general rule deductible from the many and more or less variant statements found in the decisions is that to constitute a valid gift inter vivos there must be a donor competent to make it; freedom of will on his part; as intention on his part to make it, a donee capable of taking the gift; the gift must be complete and nothing left undone; the property must be delivered by the donor; and accepted by the donee; the gift must go into immediate and absolute effect; the gift must be gratuitous; the gift must T)e itrrevooahle. 28 C. J. 626. [Italics ours.]
See Copland v. Commissioner, 41 Fed. (2d) 501, 504, and Lee v. Lee, 5 Fed. (2d) 768.
Applying all these tests, there was a gift of the corpus of the two trusts. The real question is as to when this gift was made, whether in 1925 or previous thereto.
In the instant proceeding there were present all of the elements pointed out in these authorities essential to the making of a gift, of the corpus of the trusts, when, on July 13, 1925, the grantor relinquished his power to alter, modify or revolee the trusts. The transfer of the corpus of the trust was then and thereby completed. This relinquishment of this power was the final step of the grantor in the completion of the making of the gift. There was nothing further necessary, or that he could do, to complete the gift. There was nothing that he could thereafter do to defeat the gift. There was no completed gift of the corpus of the trusts previous to July 13, 1925. On that date the gift of the corpus of the trusts became effective immediately, upon the relinquishment by the grantor of his right to alter, modify or revoke the trusts.
There is no good reason why the making of a gift inter vivos can not be accomplished by a series of acts on the part of the grantor extending over a period of time; or, in other words, why all of them *1188must occur simultaneously. Cf. Continental Life Ins. Co. v. Sailor, 47 Fed. (2d) 911.
In the instant proceeding we have a series of acts on the part of the grantor which commenced with the creation of the trusts on June 28,1917, and culminated in his relinquishment of his power of alteration, modification and revocation, on July 13, 1925, resulting in the making of a gift, all in conformity with a carefully formed intention on his part so to do, which intention is clearly reflected by his conduct consisting of these various acts.
Upon the foregoing authorities, construed in the light of what occurred here, the gift of the corpus of the trusts was completed on July 13, 1925.
Section 319 of the Revenue Act of 1924, as amended by section 324 of the Revenue Act of 1926, imposes a tax on a “ trcmsfer by a resident by gift * * * of any property wherever situated, whether directly or indirectly.” There is no ambiguity in this phraseology as applied to the facts in the instant proceeding. Regulations 67, article 1, promulgated by the Commissioner of Internal Revenue, as applied to these facts, are in harmony with the provisions of the statute and a correct interpretation of it. The gift in issue in this proceeding is clearly taxable under the statute.